DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ortmaier et al. (WO2009/092701, with English translation from U.S. Pat. No. 8,740,881 to Ortmaier et al.)  For the purpose of examination, the examiner hereby refers to figures and passages in the U.S. patent, which are the same figures and passages (translated) from the PCT document.  Ortmaier et al. disclose (in the patent), at least in figures 1-3 and col. 2, lines 33-54 and col. 3, line 44 to col. 5, line 5; drape assembly for providing a sterile interface for a surgical manipulator system (1), the drape assembly comprising: a first drape portion (25) configured to receive a first portion of the surgical manipulator system; a second drape portion (26) configured to receive a second portion (3) of the surgical manipulator system; and a coupling mechanism  (combination of 31, 33, and 36) configured to rotatably couple the first drape portion to the second drape portion (when the rings 31 and 33 rotate relative to each other, according to col. 2, lines 42-44), wherein the coupling mechanism comprises a rotatable seal (36), wherein the rotatable seal comprises a first coupling member (31) configured to rotatably couple to a second coupling member (33), wherein the first coupling member is attached to the first drape portion and the second coupling member is attached to the second drape portion, wherein the seal comprises a labyrinthine seal (i.e., a labyrinthine configuration or space defined by the structures of 31, 33, and 36, as shown in a cross-section in fig. 3), wherein the second portion of the surgical manipulator system comprises a manipulator (combination of 4, 5, 6, and/or a tool, according col. 3, line 63), and wherein the manipulator is coupled to the first portion (combination of 2 and 3) of the surgical manipulator system, wherein the second drape portion comprises a pocket (i.e., an opening) configured to receive the manipulator, wherein the pocket is configured to provide a sterile barrier between the manipulator and a surgical instrument (e.g., a tool, according to col. 3, line 63) mounted to the manipulator, wherein the pocket includes a flexible membrane (28) positionable to cover an output of the manipulator, wherein the flexible membrane is located at a distal end of the pocket, wherein the pocket is configured to allow the manipulator to move away (during movement of the arms) from the first portion of the surgical manipulator system while the first portion of the surgical manipulator system is received within the first drape portion and the manipulator is received in the pocket, wherein the second drape portion is configured to allow the manipulator to move away (during movement of the arms) from the first portion of the surgical manipulator system while the first portion of the surgical manipulator system is received within the first drape portion and the manipulator is received in the second drape portion, wherein the second portion of the surgical manipulator system extends from and is rotatably connected (at joint 7) to the first portion of the surgical manipulator system, wherein the second portion of the surgical manipulator system comprises a manipulator arm (e.g., 4, 5, or 6), wherein the second drape portion comprises one or more pockets (i.e., openings) configured to receive differing respective components of the second portion of the surgical manipulator system, wherein the coupling mechanism is configured to be coupled to the surgical manipulator system.  
Ortmaier et al. also disclose a method of draping a surgical manipulator system (1), the method comprising: draping a first portion of the surgical manipulator system with a first drape portion (25) of a drape assembly; and draping a second portion of the surgical manipulator system with a second drape portion (26) of the drape assembly; wherein, the first drape portion and the second drape portion are rotatably coupled to one another via a coupling mechanism (combination of 31, 33, and 36) of the drape assembly, wherein the coupling mechanism comprises a first coupling member (31) attached to the first drape portion and a second coupling member (33) attached to the second drape portion, and  58Continuation ApplicationAttorney Docket No. P00301-US-13-CONwherein the first coupling member is rotatably coupled to the second coupling member (according to col. 2, lines 42-44), and the first and second coupling members form a seal at the coupling mechanism, and wherein the method further comprises coupling the coupling mechanism to at least one of the first (e.g., 3) and second (e.g. 4) portions of the surgical manipulator system.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortmaier et al. (WO2009/092701) in view of Orban, III et al. (8,202,278).  Ortmaier et al. disclose the invention substantially as claimed, wherein the drape assembly includes a flexible membrane (28) and surgical instrument (a tool, according col. 3, line 63) mounted to the manipulator.  However, Ortmaier et al. do not explicitly disclose the flexible membrane is configured to allow an actuating force to be transmitted from the output of the manipulator to an input of the surgical instrument.  Orban, III et al. teach, at least in figures 3A, 3B, and 7 and col. 5, line 51 to col. 6, line 41 and col. 7, line 60 to col. 8, line 6; a flexible membrane (70) configured to allow an actuating force to be transmitted from the output of a manipulator (within 58) to an input (e.g., drive cables within shaft 56) of a surgical instrument (24) mounted to the manipulator.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Orban, III et al., to modify the drape assembly of Ortmaier et al., so that the flexible membrane is configured to allow an actuating force to be transmitted from the output of the manipulator to an input of a surgical instrument mounted to the manipulator.  Such a modification would allow operation of the surgical instrument while the manipulator is shielded from the surgical site. 
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771